Mr. Justice Sifre,
with whom Mr. Chief Justice Snyder and Mr. Justice Marrero and Mr. Justice Belaval join, concurring.
An examination of the record leads us to the inevitable conclusion that in this case errors were committed which because of their significance and serious implications have imposed on the Court the inescapable duty of reversing the judgment, notwithstanding the cruel nature of the loathsome crime charged against appellant. The requirement of the due process of law demands clear standards of law for the protection of all men, good or bad, guilty or innocent. Said guaranty “is the product of a civilization which, by respecting the dignity even of the least worthy citizen, raises the stature of all of us and builds an atmosphere of trust and confidence ... .” 1
What precedent would the Court have established if it had affirmed the judgment appealed from? That a person *286may be illegally detained and kept in that situation for three whole days; that he may be taken, while in that state of illegal detention, to a cemetery to confront him with the spectacle of the exhumation of the corpse of his alleged victim, asking him to identify it, although it was unnecessary, which spectacle provokes in him a nervous reaction, confusion and trembling; that he may be taken back to the place of his detention to wait until the authorities obtain evidence which, in their opinion, warrants a charge of murder; that he may then be submitted to a relentless, and even to a certain extent torturing, interrogation, not necessarily because of its duration but because of its nature —Exhibit A of the defense — accusing him on the one hand of having committed the crime, and on the other, pressing him again and again to answer incriminating questions; telling him that he must answer; placing him, because of the nature and method of the interrogation, in a position that even with his silence the impression is left that he' is guilty; that he may be kept absolutely incommunicado, except for prosecuting attorneys and police officers, and wholly unprotected, without the aid and advice of his relatives and friends, denying him the assistance of counsel, until after he has confessed; and that said confession is not inadmissible against the person detained as a matter of law.
The Court has refused to establish that precedent, and decides that a confession obtained under the above circumstances bears the stigma of involuntariness. It has been so decided in an opinion delivered by Mr. Chief Justice Snyder, with which I am entirely in accord. I believe that it will play a most significant role in preserving procedural standards, without which it would be impossible to enjoy a clear and equitable judicial system.
I need not discuss the judicial precedents on which this Court bases its conclusion, because they are clearly and broadly stated in the Court’s opinion. However, I must refer, although briefly, to some decisions which are. pertinent to *287the question which has been decided in connection with the confession made by appellant on the night of October 9, and the early hours of October 10, 1950. Exhibit 48 of the People.
I have read with deep interest the majority opinion in Stein v. New York, 346 U. S. 156. There it was maintained that two of the defendants had confessed under coercion or physical or psychological pressure. There was no convincing evidence as to the former. With respect to the latter, the opinion reveals that the suspects, being illegally detained, were submitted to long and exhaustive interrogations by a relay of officers all at once, and by several of them during different periods of time. The interrogations preceding the confessions are not set forth in the opinion. Apparently they were not put in writing, remaining in the dark secret which generally envelops interrogations of that nature.
That is not the situation in this case. The interrogation to which appellant was submitted preceding his confession appears in Exhibit A of the defense. Its nature, together with appellant’s illegal detention, his being kept incommunicado and unprotected, the fact that he was denied the aid of counsel, above all in the crucial moment when he was accused of murder, his being insistently and relentlessly pressed to answer questions which were obviously incriminating, in an interrogation solely and exclusively directed towards obtaining from him an admission of guilt, are circumstances which, when considered as a whole, permit us to say with assurance that there is a marked difference between the two cases. There are two additional circumstances reaffirming this criterion. Cooper, one of the two defendants in the Stein case, named his own terms for confession. Stein, another of the defendants, upon knowing that Cooper had already confessed, stated to a policeman that if he, Stein, “must go” undoubtedly referring to the fact that if he would have to pay for his crime with his life, “I will take him with me” referring to Cooper, and then he confessed.
*288The decision in Stein v. New York, supra, does not overrule the doctrine that a confession has to be voluntary in the sense that it must be the expression of defendant’s free choice, nor the principle that “To turn the detention of an accused into a process of wrenching from him evidence which could not be extorted in open court with all its safeguards, is so grave an abuse of the power of arrest as to offend the procedural standards of due process.” Watts v. Indiana, 338 U. S. 49; Harris v. South Carolina, 338 U. S. 68. Certainly, the confession does not have to be made with the same spontaneity as a penitent confesses his sins, to a priest, the client his faults and mistakes to his lawyer, the patient his phobias and abnormalities to the psychiatrist, Stein v. New York, supra, but undoubtedly it has to be spontaneous in the sense that I have just stated. The confession made by appellant, Exhibit 48 of the People, does not represent a free act of his will.
Mr. Justice Ortiz in his dissenting opinion states that the effect of this Court’s opinion “could be that of establishing standards of excessive pulchritude on the part of the prosecuting attorneys with respect to criminals,” adding that he believes “in the purity of proceedings, but not to an extent so refined and excessive as to render practically impossible the investigation of crimes.” I disagree with the opinion of my learned colleague. The Court merely reaffirms standards and principles which are perfectly well settled, which are not nor have been considered excessive, in order to secure a sound administration of criminal justice, and in so doing it complies with the lofty mission of seeing to their observance and obedience. Otherwise, the guaranty of the due process, a bulwark that prevents a free and modern society from degenerating into a society enslaved by judicial tyranny, would become illusory. There is no fear that those standards “render practically impossible the investigation of crimes.” Furthermore, “under our system, society carries the burden of proving its charge against the accused not out of his own mouth. It must *289establish its case, not by interrogation of the accused even under judicial safeguards, but by evidence independently secured ... . ‘The law will not suffer a prisoner to be made . . . the instrument of his own conviction. 2 Hawkins, Pleas of the Crown, C. 46 § 34 (8th ed., 1824),”’ Watts v. Indiana, supra. This, of course, does not mean that within certain limitations a person suspected of a crime may not be interrogated.
If there were reason for the fear expressed by Mr. Justice Ortiz, and I do not believe there is, undoubtedly it is preferable to suffer the evil that some crimes may go unpunished, than the calamity that an entire people lose the guaranty and rights protecting the individual liberties, without which a democratic society such as ours cannot subsist.
The court does not rest on technicalities in stating that the confession, Exhibit 48, is involuntary as a matter of law. It reaffirms eminently fundamental principles and recognizes that there can be no justice, despite the existence of sound laws, if the proceedings to enforce them are vicious.
Denial of due process in a criminal cause “is the failure to observe that fundamental fairness essential to the very concept of justice,” Lisenba v. California, 314 U. S. 219, and it does not secure a greater effectiveness in the investigation and punishment of criminal acts. In his concurring opinion in Malinski v. New York, 324 U. S. 401, Mr. Justice Frankfurter refers to the following paragraph of a report issued by a committee of prominent attorneys who studied this problem: “The remedy for the ills which affect the administration of criminal justice, . . . will not be found in measures which violate law. Such expedients, so far from restoring health and vigor to the system, only aggravate and protract the disorder.”
Mr. Justice Ortiz states that “the excessive protection of the personal integrity of a criminal may result in a system endangering the personal integrity of the rest of the individuals who constitute society.” Appellant is not being *290given excessive protection. He is being assured of the rights granted by our laws to all men, not because of softness or tenderness for the accused, but because they are essential “to the very concept of justice,” proof that “we have reached a certain stage of civilization.”2 I do not believe that “The content of an individual right must vary according to the rights of the other citizens.” The essential guarantees for the due protection of individual rights are not and cannot be elastic. The right to an impartial and fair trial may not be fragmented. If this were done, we would find ourselves in a true chaos as to the standards which should be observed in the very serious process of imparting justice, denying to many the equal protection of the law, and sliding on more than one occassion into a true judicial tyranny.
It is impossible for me to share the view that “there is nothing precise, systematic and exact-as to what should be a ‘due process of law/ ” Much has been said about it. For example, the principle is firmly established that said requirement is violated if an involuntary confession is used to secure defendant’s conviction and it is likewise well settled that it must be excluded “to prevent fundamental unfairness in the use of evidence.” Lisenba v. California, supra.
Mr. Justice Ortiz states that “the meaning of those rights must not be so generously broadened by judicial interpretation as to draw an immunity curtain around the defendants and put up a bulwark against the investigation and prosecution of the crime ... .” The Court is not doing this by refusing to accept in our system of administering criminal justice, proceedings contrary to the laws governing them, and which, instead of enhancing said system, would undermine it to the extent of reducing it to death. In this ease proof is found that we are not establishing “a bulwark against the investigation of the crime” by reaffirming the doctrine that the confession, to be admissible against the accused, must be a *291voluntary confession. On the night of October 9, when the prosecuting attorney began questioning the suspect, he had in his possession, because of his efforts and diligence, sufficient evidence to prosecute him.
I am not impressed by the argument that the evidence showed the trustworthiness of statements made by the appellant in the written confession. The Court answers it in perfectly clear terms, invoking the doctrine clearly established by judicial precedents that the use of involuntary confessions is prohibited even if the statements are true. To hold the opposite would mean to give carte blanche to procure them notwithstanding the means. Nor am I convinced by the argument wielded that the appellant is “an intelligent, educated and mature man with experience of life . . .” and that he defended his rights with energy. If he is guilty of the offense charged I have very serious doubts that he possesses those qualities. Experience has shown us that crime does not pay and the general rule is that sooner or later it is punished. Furthermore, although it is positively true that upon considering the voluntariness of a confession the degree of intellectual development, the greater or lesser maturity and the greater or lesser experience of the defendant are valuable, that is not necessarily controlling in either sense. History shows that men who were truly mature, cultured, intelligent, experienced, and with the moral fortitude afforded by the faith in doctrines and principles which are defended throughout life, could not resist the physical or psychological coercion, and succumbed because their wills had been broken or overwhelmed.
It is true that appellant defended himself forcefully, but it is nonetheless true that finally and during the course of the interrogation to which he was submitted during the evening of October 9 and the early hours of October 10, this energy turned into complete and absolute meekness, as a result of the psychological coercion which, as a matter of law, branded his written confession as involuntary. Exhibit 48.
*292The court has taken notice of the error committed by the trial court upon instructing the jury on the confessions. This is not the first time that such a thing has happened, even without taking exception or pointing out the error. The error in the case at bar is too serious to let it pass unnoticed. The jury had no orientation whatsoever regarding the principles and factors which it should consider in determining whether or not the confessions were voluntary.
I regret that time does not allow me to discuss the error committed in inverting the order of the presentation and admission of the confessions, which resulted in having the jury hear the evidence regarding the San Antón confesssion before deciding on the admissibility of the previous confession, Exhibit 48, and in my opinion, with great prejudice to the appellant. I likewise regret that it is not possible for me to discuss the error also committed by the trial court in admitting the statements made by the counsel for appellant in the habeas corpus proceeding, as a pertinent proof to show that the confessions had been voluntary, an extremely serious error for several reasons, and indefensible under any principle until now known.
I am deeply convinced that the appellant was not tried according to the due process of law, and that by affirming the judgment we would have established a truly unfortunate precedent of sanctioning the abuse of rights which this Court has the inescapable duty to protect; I am also absolutely convinced that the opinion reversing said judgment establishes with clarity and precision procedural standards which should contribute considerably to the enhancement, development and progress of the administration of criminal justice in our country.

 Dissenting opinion of Mr. Justice Douglas in Stein v. New York, 346 U. S. 156.


 See the dissenting opinion of Mr. Justice Frankfurter in Stein v. New York, supra.